
	

114 HR 5333 IH: No Impunity for Iranian Aggression at Sea Act of 2016
U.S. House of Representatives
2016-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 5333
		IN THE HOUSE OF REPRESENTATIVES
		
			May 25, 2016
			Mr. Pompeo introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To impose sanctions in relation to violations by Iran of the Geneva Convention (III) or the right
			 under international law to conduct innocent passage, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the No Impunity for Iranian Aggression at Sea Act of 2016. 2.Imposition of sanctions on individuals who were complicit in violations of the Geneva Convention or the right under international law to conduct innocent passage (a)Report required (1)In generalNot later than 60 days after the date of the enactment of this Act, the President shall submit to the appropriate congressional committees a report that includes—
 (A)a determination with respect to whether, during or after the incident that began on January 12, 2016, in which forces of Iran boarded two United States Navy riverine combat vessels and detained at gunpoint the crews of those vessels, any of the actions of the forces of Iran constituted a violation of—
 (i)the Geneva Convention; or (ii)the right under international law to conduct innocent passage; and
 (B)a certification with respect to whether or not Federal funds, including the $1,700,000,000 payment that was announced by the Secretary of State on January 17, 2016, were paid to Iran, directly or indirectly, to effect the release of—
 (i)the members of the United States Navy who were detained in the incident described in subparagraph (A); or
 (ii)other United States citizens, including Jason Rezaian, Amir Hekmati, Saeed Abedini, Nosratollah Khosravi-Roodsari, and Matthew Trevithick, the release of whom was announced on January 16, 2016.
 (2)Actions to be assessedIn assessing actions of the forces of Iran under paragraph (1)(A), the President shall consider, at a minimum, the following actions:
 (A)The stopping, boarding, search, and seizure of the two United States Navy riverine combat vessels in the incident described in paragraph (1)(A).
 (B)The removal from their vessels and detention of members of the United States Armed Forces in that incident.
 (C)The theft or confiscation of electronic navigational equipment or any other equipment from the vessels.
 (D)The forcing of one or more members of the United States Armed Forces to apologize for their actions.
 (E)The display, videotaping, or pho­to­graph­ing of members of the United States Armed Forces and the subsequent broadcasting or other use of those photographs or videos.
 (F)The forcing of female members of the United States Armed Forces to wear head coverings. (3)Description of actionsIn the case of each action that the President determines under paragraph (1)(A) is a violation of the Geneva Convention or the right under international law to conduct innocent passage, the President shall include in the report required by that paragraph a description of the action and an explanation of how the action violated the Geneva Convention or the right to conduct innocent passage, as the case may be.
 (4)Form of reportThe report required by paragraph (1) shall be submitted in unclassified form, but may include a classified annex.
				(b)List of certain persons who have been complicit in violations of the geneva convention or the right
			 To conduct innocent passage
 (1)In generalNot later than 30 days after the submission of the report required by subsection (a), if the President has determined that one or more actions of the forces of Iran constituted a violation of the Geneva Convention or the right under international law to conduct innocent passage, the President shall submit to the appropriate congressional committees a list of persons who are officials of the Government of Iran or were acting on behalf of that Government that, based on credible evidence, are responsible for or complicit in, or responsible for ordering, controlling, or otherwise directing, any such violation.
 (2)Updates of listThe President shall submit to the appropriate congressional committees an updated list under paragraph (1) as new information becomes available.
 (3)Public availabilityTo the maximum extent practicable, the list required by paragraph (1) shall be made available to the public and posted on publicly accessible Internet websites of the Department of Defense and the Department of State.
				(c)Imposition of sanctions
 (1)In generalThe President shall impose the sanctions described in paragraph (2) with respect to each person on the list required by subsection (b).
				(2)Sanctions
 (A)Prohibition on entry and admission to the United StatesAn alien on the list required by subsection (b) may not— (i)be admitted to, enter, or transit through the United States;
 (ii)receive any lawful immigration status in the United States under the immigration laws; or (iii)file any application or petition to obtain such admission, entry, or status.
						(B)Blocking of property
 (i)In generalThe President shall, pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.), block and prohibit all transactions in all property and interests in property of a person on the list required by subsection (b) if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person.
						(ii)Exception relating to importation of goods
 (I)In generalThe authority to block and prohibit all transactions in all property and interests in property under clause (i) shall not include the authority to impose sanctions on the importation of goods.
 (II)GoodIn this subparagraph, the term good has the meaning given that term in section 16 of the Export Administration Act of 1979 (50 U.S.C. 4618) (as continued in effect pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.)).
 (iii)PenaltiesA person that violates, attempts to violate, conspires to violate, or causes a violation of clause (i) or any regulation, license, or order issued to carry out clause (i) shall be subject to the penalties set forth in subsections (b) and (c) of section 206 of the International Emergency Economic Powers Act (50 U.S.C. 1705) to the same extent as a person that commits an unlawful act described in subsection (a) of that section.
 (d)DefinitionsIn this section: (1)Admitted; alien; immigration lawsThe terms admitted, alien, and immigration laws have the meanings given those terms in section 101 of the Immigration and Nationality Act (8 U.S.C. 1101).
 (2)Appropriate congressional committeesThe term appropriate congressional committees means— (A)the Committee on Armed Services, the Committee on Foreign Relations, and the Select Committee on Intelligence of the Senate; and
 (B)the Committee on Armed Services, the Committee on Foreign Affairs, and the Permanent Select Committee on Intelligence of the House of Representatives.
 (3)Forces of IranThe term forces of Iran means the Islamic Revolutionary Guard Corps, members of other military or paramilitary units of the Government of Iran, and other agents of that Government.
 (4)Geneva ConventionThe term Geneva Convention means the Convention relative to the Treatment of Prisoners of War, done at Geneva on August 12, 1949 (6 UST 3316) (commonly referred to as the Geneva Convention (III)).
 (5)Innocent passageThe term innocent passage means the principle under customary international law that all vessels have the right to conduct innocent passage through another country’s territorial waters for the purpose of continuous and expeditious traversing.
 (6)United States personThe term United States person means— (A)a United States citizen or an alien lawfully admitted for permanent residence to the United States; or
 (B)an entity organized under the laws of the United States or of any jurisdiction within the United States, including a foreign branch of such an entity.
					
